Mellott,
dissenting: The parties stipulated that “On May 31, 1923 * * * the petitioner’s decedent acquired, in fee simple, free and clear of any liens or incumbrances whatsoever” the lands from which the rents and bonuses aggregating $63,864.75 were derived. Thirteen and a half years after the property was acquired, the daughter of a former owner asserted a claim to the rents and bonuses, basing it upon an alleged deed from her father to the oil and mineral *695rights. The court found that the deed was fictitious, fraudulent, and void and that it had been recorded in the deed records without the knowledge of any clerk or deputy at a date later than 1927, years after the decedent had acquired title to the property. At no time was any question raised as to the surface title.
It is obvious that the claimant deliberately slandered decedent’s title to the real estate in order to deprive his estate of the income which had been, or should be, derived from the conduct of its oil business. The suit was instituted, not as a sword of offense to. add to the estate’s capital, but as a shield of defense to protect it against one who would deprive it of its income. Under somewhat similar circumstances the Court of Appeals for the Fifth Circuit, in Bliss v. Commissioner, 57 Fed. (2d) 984, said: “It seems reasonable to treat amounts expended for services rendered in ejecting or excluding trespassers after ownership has been acquired as expenses incident to the ownership of property and the acquisition and enjoyment of income from it, rather than as additions to the capital investment in the property.” This seems to be a sound rule and in accord with such cases as Kornhaiuser v. United States, 276 U. S. 145; Welch v. Helvering, 290 U. S. 111; Deputy v. Dupont, 308 U. S. 488, and others. I think the claimed deduction should be allowed.
Smith and Hill agree with this dissent.